      Case 1:19-cv-00997-HSO-RPM Document 7 Filed 12/08/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION



DAVID O. JACOBSON                         §                             PLAINTIFF
                                          §
                                          §
v.                                        §     Civil No. 1:19-cv-997-HSO-RPM
                                          §
                                          §
                                          §
CITY OF GULFPORT, et al.                  §                         DEFENDANTS



     ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND
RECOMMENDATION [6] AND DISMISSING CASE WITHOUT PREJUDICE

      BEFORE THE COURT is United States Magistrate Judge Robert P. Myers,

Jr.’s Report and Recommendation [6], which recommends dismissing this action

without prejudice. After due consideration of the Report and Recommendation [6],

the record, and relevant legal authority, the Court finds that the Magistrate Judge’s

Report and Recommendation [6] should be adopted and that this action should be

dismissed without prejudice.

                                 I. BACKGROUND

      Plaintiff David O. Jacobson (“Plaintiff”) filed a pro se suit against the City of

Gulfport, City of Biloxi, Gulfport Police Department, Biloxi Police Department, the

State of Mississippi, and various unidentified police officers on December 31, 2019,

alleging that Mexican nationals working in the construction industry in South
      Case 1:19-cv-00997-HSO-RPM Document 7 Filed 12/08/20 Page 2 of 4




Mississippi are participating in a conspiracy and threatening homeland security.

Compl. [1] at 12-13. Plaintiff claims that these Mexican nationals operate

undetected in cells because of sanctuary city practices, and that this “faction” is

funded by Grant & Brown Construction.       Id. at 13.   Plaintiff alleges that these

“operatives” are not in fact carpenters or construction workers, rather, they have

close ties to cartels and the Mexican Mafia. Id. at 13-17.

      The Magistrate Judge entered an Order [3] on April 2, 2020, granting

Plaintiff’s Motion [2] to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

See Order [3]. On October 20, 2020, the Magistrate Judge scheduled an in-person

omnibus hearing for November 16, 2020, see Min. Entry, Oct. 20, 2020, and the

Court mailed a copy of this notice to Plaintiff’s address of record: 2640 Canal St.,

4th Floor, New Orleans, LA 70119. Despite this notice, Plaintiff failed to appear at

the hearing on November 16, 2020. The Court announced Plaintiff’s case and

called his name three times both inside and outside of the courtroom, to which no

response was given. Min. Entry, Nov. 16, 2020. To date, Plaintiff has not

contacted the Court, nor have any of the Court’s mailings to Plaintiff in connection

with this case been returned as undeliverable. See Not., April 2, 2020; Not., June

23, 2020; Not., August 3, 2020,

      Accordingly, the Magistrate Judge entered a Report and Recommendation [6]

on November 16, 2020, recommending that the Court dismiss this action without

prejudice for failure to prosecute.   R. & R. [6] at 2. The Report and


                                            2
      Case 1:19-cv-00997-HSO-RPM Document 7 Filed 12/08/20 Page 3 of 4




Recommendation concluded that “[b]ased on Plaintiff’s failure to appear at the

hearing, for which he received notice, and his failure to otherwise communicate

with the Court regarding this matter, the Court finds Plaintiff no longer

demonstrates interest in prosecuting his claims.”   Id.   Plaintiff has not filed an

Objection to the Report and Recommendation [6], and the time for doing so has

passed.

                                   II. DISCUSSION

      Where no party has objected to a magistrate judge’s report and

recommendation, the Court need not conduct a de novo review of it.      28 U.S.C.

§ 636(b)(1) (“A judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which

objection is made.”). In such cases, the Court applies the “clearly erroneous, abuse

of discretion and contrary to law” standard of review.    United States v. Wilson, 864

F.2d 1219, 1221 (5th Cir. 1989).

      Having conducted the required review of the record, the Court concludes that

the Report and Recommendation [6] is neither clearly erroneous nor contrary to law

and that it should be adopted as the finding of the Court. This matter should be

dismissed without prejudice for failure to prosecute.




                                          3
      Case 1:19-cv-00997-HSO-RPM Document 7 Filed 12/08/20 Page 4 of 4




                                III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Report and

Recommendation [6] of United States Magistrate Judge Robert P. Myers, Jr.,

entered in this case on November 16, 2020, is adopted in its entirety as the finding

of this Court.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, this civil action is

DISMISSED WITHOUT PREJUDICE. A separate judgment will be entered in

accordance with this Order as required by Rule 58 of the Federal Rules of Civil

Procedure.

      SO ORDERED AND ADJUDGED, this the 8th day of December, 2020.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                          4
